DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges the amendment to claim 1.
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/12/21, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 12/8/20 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
--
Abstract 
A sensor package comprises a sensor chip (3) with a sensitive element (31) exposed to an environment of the sensor package, and contact pads (2) for electrically contacting the sensor package. Electrical connections (5) are applied between the sensor chip (3) and the contact pads (2). A molding compound (1) at least partially encloses the sensor chip (3) and the contact pads (2). A unit (3, 73) consisting of the sensor chip (3) and optionally of a die pad (73) supporting the sensor chip (3) is arranged such that a top surface (ts) of the unit (3, 73) does not protrude from a level defined by a top surface (ts) of the contact pads (2), and a bottom surface (bs) of the unit (3,73) does not protrude from a level defined by a bottom surface (bs) of the contact pads (2). 

--
Allowable Subject Matter
Claim 1-18 are allowed.
	The prior art of record fails to teach the invention as set forth in claim 1-18, and the Examiner can find no teaching of the sensor package, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/Examiner, Art Unit 2855